DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 17/201,484. In particular, claims 1 and 7 have been amended to include the crosslinking agent limitation from claim 5 and to recite the amounts from the instant specification. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 8,518,539) in view of Houben (US 6,143,821).
Meyer teaches water absorbent particles (abstract) and provides examples derived from acrylic acid and sodium acrylate polymerized with a crosslinker (col. 32, ln. 44-58) which is surface crosslinked (col. 33, ln. 18-33). This corresponds to the claimed structure of a base polymer powder of a crosslinked monomer having a surface crosslink layer crosslinked with a surface crosslinking agent. Meyer teaches the particles have a size in the range of 150-700 microns (col. 8, ln. 47-50).
Meyer teaches the vacuum treated particles have the CRC and SFC values of the post crosslinked particles (col. 25, ln. 30-47).
Meyer teaches an example having an FHA of 24.8 g/g and a FSR of 0.25 g/g/s (col. 34, ln. 45-50). This FHA falls in the range of claims 1 and 7 and the FSR falls in the range of claims 3 and 7. Meyer teaches the CRC is 27.6 g/g, the SFC is 129 x 10-7 cm3s/g (col. 34, ln. 1-15) and that the CRC is at least 25 (col. 15, ln. 18-22) and the SFC is at least 50 x 10-7 cm3s/g (col. 15, ln. 29-35). Meyer teaches the particles have particle diameters including 500-300 microns (col. 34, ln. 10-15).
Meyer teaches suitable internal crosslinking agents include allyl methacrylate, ethylene glycol diacrylate and trimethylolpropane triacrylate (col. 6, ln. 4-26) which are present in claim 5. Meyer teaches at least one crosslinker may be used (col. 5, ln. 29) and therefore encompasses embodiments using more than one crosslinker.
Meyer does not provide an explicit example which uses two internal crosslinking agents. 
Houben teaches water absorbing polymers having a combination of crosslinkers (abstract) which include a first allyl/(meth)acrylate crosslinker (col. 4, ln. 25-55) and a second (meth)acrylic acid ester of a polyhydroxy compound such as trimethylolpropane tri(meth)acrylate (col. 5, ln. 4-16). Examples of the first allyl/(meth)acrylate crosslinker include acrylic acid ester of EO-allyl alcohol (col. 10, ln. 1-45) and examples of the second crosslinker includes Craynor CN 435 which is a triacrylic acid ester of 15-EO trimethylolpropane (col. 5, ln. 19-23). The first allyl/(meth)acrylate crosslinker of Houben corresponds to the claimed allyl(meth)acrylate second crosslinking agent. The triacrylic acid ester of 15-EO trimethylolpropane corresponds to the claimed polyolpoly(meth)acrylate based first internal crosslinking agent.
It would have been obvious to one of ordinary skill in the art to use the crosslinker combination of Houben because crosslinking components are solubilized and can therefore fully develop their activity without impairing the rewet behavior (col. 5, ln. 50-56).
Houben teaches an example which uses 0.53 g AAA-10EO and 0.54 g CN 435 (Example 17, col. 12, ln. 40-65) which corresponds to 0.53 pbw and 0.54 pbw and falls in the claimed range.
Houben also teaches the ratio of crosslinking agent I is 40-90 mol% and the second crosslinking agent II is 10-60 mol% and the crosslinking combination is present in 0.1-2 wt% (col. 5, ln. 24-31). When 0.1 wt% total crosslinking agent is used, this corresponds to amounts of the crosslinking agent I/II of about 0.09/0.01 to about 0.04/0.06 pbw. When 2 wt% total crosslinking agent is used, this corresponds to amounts of the crosslinking agent I/II of about 1.8/0.2 pbw to about 0.8/1.2 pbw. This results in ranges which overlaps the claimed ranges.
Houben teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Houben suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Houben. See MPEP 2123.
Meyer does not explicitly recite the T-20. However, Meyer teaches the same product (water absorbent particles) derived from the same components (crosslinked sodium acrylate) which has been surfaced crosslinked and display the same properties (SFC, CRC, FHA and FSR) as claimed. Therefore, the water absorbents of Meyer have the same physical properties, including T-20, as claimed since such a property is evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Meyer is silent with respect to the T-20 of the water absorbents.  However, the combination of teachings from Meyer and Houben have rendered obvious the instantly claimed components, including crosslinking agents, and amounts thereof.  Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections over Meyer alone are moot as this rejection is no longer presented.
Applicant argues that the crosslinking agent I of Houben is a polyglycol mono(meth)allyl ether, not an allyl(meth)acrylate based compound as claimed. This is not persuasive.
The claimed allyl(meth)acrylate based compound contains two features, an allyl group and a (meth)acrylate group. The compounds of Houben include (meth)acrylic acid esters of a polyglycol mono(meth)allyl ether (col. 4, ln. 44-55). A (meth)acrylic acid ester of a polyglycol mono(meth)allyl ether contains both a (meth)allyl group and a (meth)acrylate group and thus falls in the scope of the claimed allyl(meth)acrylate based compound.
Additionally, attention is directed to the examples which include acrylic acid ester of EO-allyl alcohol (col. 10, ln. 1-45) and fall in the scope of the claimed crosslinking agent. Thus, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764